Title: From James Madison to Henry Lee, 31 January 1825
From: Madison, James
To: Lee, Henry


        
          Sir
          Monpr. Jany. 31. 1825
        
        The urgency indicated in your last letter as to the request in a former one having quickened my attention to the subject, I have at length looked enough into the evidence that the Movement of the Southern Army from Deep River to the Santee in the Campaign of 1781 was suggested by your father, to be satisfied of the fact; the more readily admitted from the acknowleged traits of his military Character. It may well be presumed at the same time from the comprehensive & energetic policy of the Southern Commander, that in turning to the plans of operation within his choice, such an one did not escape him, though not practically adopted till duly weighed by his high responsibility, and known to accord with recommendatory opinions in which he particularly confided. The measures of wisdom are not seldom unlike its fabled Goddess; being neither matured at their birth, nor the offsprings of a single brain. Accept a repetition of my good wishes
        
          J. M.
        
      